Citation Nr: 1608167	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-24 629	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's September 2, 1977 decision that denied entitlement to service connection for schizophrenia.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The moving party served on active duty from June 1975 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) following the receipt of the moving party's December 2014 motion alleging CUE in a September 2, 1977 Board decision.
FINDINGS OF FACT

1.  On September 2, 1977, the Board issued a decision denying entitlement to service connection for schizophrenia.

2.  The Board did not discuss the presumption of soundness under 38 U.S.C. § 311 (1977) in its 1977 decision, but this error was not outcome determinative and the outcome of the claim of entitlement to service connection for schizophrenia would not have been manifestly different but for the Board's misapplication of the law.


CONCLUSION OF LAW

CUE in the Board's September 2, 1977 decision that denied entitlement to service connection for schizophrenia has not been demonstrated.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403(b).


Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).

In order to constitute CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In his December 2014 motion, the moving party's representative argued that there was CUE in the Board's September 2, 1977 decision that denied entitlement to service connection for schizophrenia.  Specifically, he argued that the Board misapplied the presumption of soundness under 38 U.S.C. § 311 (1977), that the evidence of record at the time of the Board's decision "did not include the required evidence necessary to rebut the presumption of soundness," and that service connection for schizophrenia would have been granted had it not been for the Board's error.  The representative explained that there was relevant evidence that demonstrated that the moving party was entitled to the presumption of soundness, including an entrance examination which was negative for any pre-service mental disorder, evidence of hospitalization for acute schizophrenic reaction in service, and a favorable line of duty determination dated in July 1975.  These facts "triggered the provisions of 38 U.S.C. § 311 (1977)" and [a]bsent from the evidence extant was clear and unmistakable evidence to rebut the presumption of soundness."  The representative concluded that "the evidence in this case does not clearly and unmistakably indicate that [the moving party's] schizophrenia was not aggravated by service."  

At the time of the September 1977 Board decision, the law provided that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. 
§ 311 (1977).

The provisions of 38 U.S.C. § 311 (the precursor to current 38 U.S.C.A. § 1111) were implemented by 38 C.F.R. § 3.304(b) (1977), which provided that a veteran was be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  Thus, in conducting its presumption of soundness analysis under 3.304(b) (1977), the Board was not required to find clear and unmistakable evidence that the disability was not aggravated by service. 

The Board notes that in a precedent opinion that was issued many years after the Board decision in question, the VA General Counsel concluded that 38 C.F.R. 
§ 3.304(b) conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  See VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) adopted the General Counsel's position. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, judicial decisions that formulate new interpretations of the law subsequent to a VA decision cannot be the basis of a valid CUE claim.  Berger v. Brown, 10 Vet. App. 166, 170 (1997).  Moreover, VA General Counsel has held that the Board's application of a subsequently-invalidated regulation, i.e., 38 C.F.R. 3.304(b) (1977), in a decision does not constitute "obvious error" or provide a basis for reconsideration of the decision.  VAOPGCPREC 25-95, 61 Fed. Reg. 10065 (1996). 

In any event, in Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005), the Federal Circuit specifically held that the presumption of soundness interpretation articulated in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) does not have retroactive application in a CUE case.  Thus, the failure of the Board to find that the moving party's condition was not clearly and unmistakably aggravated by service as part of its presumption of soundness analysis cannot be considered to be CUE.  

The evidence of record at the time of the Board's September 1977 decision included service treatment records, which reveal that the moving party's May 1975 entrance examination was normal other than for a vision defect.  He did not report any psychiatric abnormalities on a May 1975 report of medical history form completed for purposes of entrance into service.  

Shortly following his entrance into service, the moving party was admitted to the hospital with a diagnosis of acute situational reaction/non-specific psychotic episode after an assessment had revealed a thought disorder with marked looseness of associations and tangentiality, agitation, and a tense and inappropriate affect.  It was noted that his performance in recruit training had been poor, and he had a belligerent attitude.  He reported that he had been in a juvenile detention home for approximately 19 months because of purse snatching, and that he had begun to hear voices in approximately April 1975.  He felt increasingly pressured and joined the military to get away from his hometown.  

Examinations revealed that the moving party was somewhat hyperactive and inappropriate, that he was easily distracted, that he spoke spontaneously with a loose and rambling ideation, that his associations were loose, and that he had a flat affect.  Concentration, abstractions, and insight were all decreased, there was marked paranoid and religious flavor to the moving party's thoughts, and he reportedly experienced auditory hallucinations.  Also, his memory was confused and his mood was tense.  He was treated with medications and group, individual, and milieu psychotherapy.  He remained slightly hyperactive and a bit inappropriate, but he lost most of his psychotic symptomatology and was eventually able to behave appropriately and give a reasonable history.  He was diagnosed as having an acute schizophrenic reaction that occurred in line of duty and was not due to his own misconduct, and he was returned to the Recruit Evaluation Unit for separation from service.

An August 1975 Medical Board report indicates that the moving party had evidenced paranoid delusions, ideas of reference, and thought disorganization.  He reported that he was in his usual state of health until May 1975, at which time he was en route to Utah to join the military.  He first began to experience psychiatric symptoms during this trip.  For example, he spoke with his cousins on the telephone and felt as if they were not really his cousins, he felt as if people in the airport lobby were giving him signs and that a bus driver was communicating with him through sequences, he thought that electronics were being "used on him," he feared that he was being watched by others, and he heard voices and was pre-occupied with religion.  He subsequently enlisted in the military, did not report his problems at the time of his entrance into service, and was found fit for duty.  He began to experience symptomatology during his early days of processing, was sent for a psychiatric evaluation, and was later admitted to the hospital for observation and treatment.

Following the period of hospitalization (as described above), the moving party was placed in a training platoon.  In August 1975, he reported multiple vague complaints and was again sent to be evaluated by a psychiatrist.  He appeared to be quite disturbed and apprehensive, he was withdrawn and tearful, and he tightly clutched a towel to his face.  Examination revealed that he had looseness of association, tangential thought, and a blunted and inappropriate affect.  He reportedly continued to experience auditory hallucinations, paranoid ideas of reference, and delusions.  There was no past history of any psychiatric care prior to service.  He was treated supportively and continued to be supervised by a psychiatrist.  He essentially appeared in his pre-enlistment state complicated by service aggravated stress, both prior to initial hospitalization and after training attempts.  He was diagnosed as having paranoid schizophrenia.

The Medical Board concluded that the moving party was unfit for further military service as a result of physical disability, and that the physical disability had its onset prior to enlistment.  As a result of conditions peculiar to service, his disability had progressed at a rate greater than was usual for the disorder and was considered to have been aggravated by service.

An August 1975 "Physical Evaluation Board-Proceedings and Findings" form (NAVSO 6100/16) includes a diagnosis of paranoid schizophrenia, "EPTE, not aggravated, not ratable."  The moving party was found to be unfit for service because of physical disability.

The moving party submitted a claim of service connection for a psychiatric disability (identified as psychosis) in December 1975.  A February 1976 "Initial Team Conference Summary" indicates that the moving party reportedly experienced visual and auditory hallucinations, a fear of harming himself and others (i.e. homicidal and suicidal thoughts), and an inability to keep a job.  He also experienced impaired concentration, poor motivation, and poor impulse control.  He was diagnosed as having schizophrenia, paranoid type.

A VA psychiatric examination was conducted in March 1976 and the moving party reported during the examination that he did not experience any psychiatric problems until after he entered service.  He decompensated during service and was discharged.  He again experienced strange ideas (e.g. homicidal ideation) in December 1975, was admitted for inpatient psychiatric treatment for 3 weeks, and continued to be treated on an outpatient basis.  He had been prescribed medication, but he was unable to continue the medication because it made him drowsy.  
Examination revealed that the moving party appeared tense and slightly depressed.  He reportedly experienced auditory hallucinations and was unable to think clearly.  His insight and judgment were fair.  A diagnosis of chronic schizophrenic reaction, undifferentiated type, was provided.

A November 1976 statement from H.R. Wannen, LMSW includes an opinion that the moving party was not employable due to paranoid schizophrenia.  He was not overtly psychotic, but he still retained an encapsulated delusional system, he remained suspicious of others, and would become anxious with pressure to perform or in any situation where he was confined to one place or in the presence of others.  His first known psychotic episode was in July 1975, and he had been psychotic the month prior to the November 1976 statement.

During a February 1977 VA Social and Industrial Survey, the moving party reported that he had been in juvenile court many times during his childhood, that he went to a youth camp for robbery and purse snatching, and that he was expelled from school in the 11th grade due to disciplinary problems.  He was in good health prior to service and was diagnosed as having a schizophrenic reaction with underlying paranoid personality while in service.  He denied having ever experienced auditory hallucinations prior to service.  He was treated at various facilities for psychiatric problems following his separation from service and was not on any medication.  At the time of the February 1977 evaluation, he was suspicious, agitated, rigid, and guarded.

In its September 1977 decision, the Board explained that the report of the moving party's entrance examination revealed that he was not experiencing any psychiatric abnormality.  The Board described the psychiatric problems that the moving party had experienced in service and explained that an opinion was formed in service that he had schizophrenia which existed prior to service and had been aggravated by service (an opinion which was confirmed by the Medical Board).  A subsequent physical evaluation board, after reviewing the proceedings and findings, made a diagnosis of paranoid schizophrenia which had existed prior to service, but which was not aggravated by service.  The Board also described the psychiatric problems that the moving party experienced after service and the treatment he had received.
The Board concluded that the moving party's schizophrenia existed prior to service.  While he exhibited symptoms of schizophrenia shortly after his entrance into service, a careful evaluation by a physical evaluation board resulted in a conclusion that there was no aggravation of his pre-existing schizophrenia.  While examinations subsequent to service revealed that the moving party had schizophrenia, they did not address the question of whether the pre-existing condition was aggravated by service.  Hence, the Board concluded that the moving party's pre-existing schizophrenia was not aggravated by service and his claim of service connection for that disability was denied.

Initially, the Board finds that the provisions pertaining to the presumption of soundness (i.e. 38 U.S.C. § 311 (1977) and 38 C.F.R. § 3.304(b) (1977)) were not discussed in the September 1977 Board decision.  Despite the fact that the moving party's May 1975 entrance examination was normal and that the presumption of soundness was for application, the Board did not cite the applicable presumption of soundness provisions, did not set forth the statutory or regulatory language pertaining to the presumption of soundness, and did not otherwise explain either how there was clear and unmistakable evidence that the moving party's claimed psychiatric disability existed prior to service or how there was clear and unmistakable evidence that any such pre-existing disability was not aggravated in service.  

Nevertheless, despite the fact that the Board did not discuss the application of 38 U.S.C. § 311 (1977) and 38 C.F.R. § 3.304(b) (1977), this error was not outcome determinative and the inclusion of such a discussion would not have resulted in a manifestly different outcome to which reasonable minds could not differ.  Although there were no psychiatric abnormalities present during the moving party's May 1975 entrance examination, he did provide reports of psychiatric symptoms prior to service (albeit conflicting reports).  For example, he reported during his first hospitalization in service that he had begun to hear voices prior to service in approximately April 1975, that he felt increasingly pressured, and that he joined the military to get away from his hometown.  Also, the August 1975 Medical Board report indicates that the moving party had reportedly been in his usual state of health until he was en route to Utah to join the military in May 1975 and that he first began to experience psychiatric symptoms during this trip.

Moreover, there was medical evidence of record that the moving party's psychiatric disability pre-existed service and was either aggravated or not aggravated by service.  The Medical Board concluded that the disability had its onset prior to enlistment and that it was considered to have been aggravated by service.  The Physical Evaluation Board provided a different finding in August 1975 that the moving party's paranoid schizophrenia was not aggravated in service.

In light of the conflicting lay and medical evidence as to whether the moving party's claimed psychiatric disability pre-existed service and was aggravated by service, the Board's September 1977 finding that his schizophrenia pre-existed service and was not aggravated by service was the result of how the evidence in the claims file at the time was weighed and evaluated.  The moving party has not claimed that any specific evidence was missing from the claims file at the time of the September 1977 decision, the inclusion of which would have resulted in a manifestly different outcome to which reasonable minds could not differ.  Thus, even though the Board erred by not discussing the application of 38 U.S.C. § 311 (1977) and 38 C.F.R. § 3.304(b) (1977) in its decision, this error was not outcome determinative because the Board nonetheless considered all relevant evidence of record at the time of its September 1977 decision 

The moving party's argument that there was no clear and unmistakable evidence to rebut the presumption of soundness and that "the evidence in this case does not clearly and unmistakably indicate that [the moving party's] schizophrenia was not aggravated by service" is essentially a contention that the Board improperly weighed and evaluated the evidence in the claims file at the time of its September 1977 decision.  However, as noted above, any disagreement with how the Board evaluated the evidence (and how it concluded from the evidence that the Veteran's claimed psychiatric disability pre-existed service and was not aggravated by service) is inadequate to rise to the level of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In sum, the moving party has not presented evidence of CUE in the Board's September 2, 1977 decision that denied entitlement to service connection for schizophrenia.  Therefore, the motion to reverse or revise that decision must be denied. 


ORDER

The motion to reverse or revise the Board's September 2, 1977 decision which denied entitlement to service connection for schizophrenia, on the grounds of CUE, is denied.



                       ____________________________________________
	S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



